Exhibit 10.2

PROMISSORY NOTE

(this “Note”)

 

$35,916,862.00

  Dated as of June 26, 2014            

 

  1.        

Promise To Pay.

FOR VALUE RECEIVED, GGT OXFORD VENTURE MD, LLC, a Delaware limited liability
company, having an address at 450 South Orange Avenue, Orlando, Florida 32801
(hereinafter referred to as the “Borrower”) promises to pay to the order of
SANTANDER BANK, N.A., having an address at 45 East 53rd Street, New York, New
York 10022 (hereinafter, a “Lender”), the principal sum of Thirty-Five Million
Nine Hundred Sixteen Thousand Eight Hundred Sixty-Two and 00/100 Dollars
($35,916,862.00), with interest thereon, or on the amount thereof from time to
time outstanding, to be computed, as hereinafter provided, until such principal
sum shall be fully paid. Interest and principal shall be payable as set forth in
the Loan Agreement (as defined below). The total principal sum, or the amount
thereof outstanding, together with any accrued but unpaid interest, shall be due
and payable on the Maturity Date, and is subject to acceleration in accordance
with the Loan Agreement pursuant to which this Note has been issued.

 

  2.        

Loan Agreement.

This Note is issued pursuant to the terms, provisions and conditions of an
agreement captioned “Construction Loan Agreement” (hereinafter, as modified,
amended, restated or supplemented from time to time, the “Loan Agreement”) dated
as of even date herewith among Borrower, Lender, and the other financial
institutions which are or may become parties thereto (Lender, and such other
financial institutions, the “Lenders”) and Santander Bank, N.A., as agent
(hereinafter, the “Agent”), and evidences the Loan. Capitalized terms used
herein which are not otherwise specifically defined shall have the same meaning
herein as in the Loan Agreement.

 

  3.        

Acceleration; Event of Default.

At the option of Agent, subject to the terms of the Loan Agreement, this Note
and the indebtedness evidenced hereby shall become immediately due and payable
without further notice or demand, and notwithstanding any prior waiver of any
breach or default, or other indulgence, upon the occurrence of an Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
Agent shall have, in addition to any rights and remedies contained herein, any
and all rights and remedies set forth in the Loan Agreement or any other Loan
Document.

 

  4.        

Certain Waivers, Consents and Agreements.

Each and every party liable hereon or for the indebtedness evidenced hereby
whether as maker, endorser, guarantor, surety or otherwise hereby: (a) waives
presentment, demand, protest, suretyship defenses and defenses in the nature
thereof; (b) waives any defenses based upon and specifically assents to any and
all extensions and postponements of the time for payment, changes in terms and
conditions and all other indulgences and forbearances which may be granted by
Agent or the holder to any party now or hereafter liable hereunder or for the
indebtedness evidenced hereby;



--------------------------------------------------------------------------------

(c) agrees to any substitution, exchange, release, surrender or other delivery
of any security or collateral now or hereafter held hereunder or in connection
with the Loan Agreement, or any of the other Loan Documents, and to the addition
or release of any other party or person primarily or secondarily liable;
(d) agrees that if any security or collateral given to secure this Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Loan Agreement, or any of the other Loan Documents, shall be
found to be unenforceable in full or to any extent, or if Agent or any other
party shall fail to duly perfect or protect such collateral, the same shall not
relieve or release any party liable hereon or thereon nor vitiate any other
security or collateral given for any obligations evidenced hereby or thereby;
(e) agrees to pay all reasonable out-of-pocket costs and expenses (other than
overhead and similar costs) actually incurred by Agent and Lenders or any other
holder of this Note in connection with the indebtedness evidenced hereby as
required by the Loan Agreement, including, without limitation, all reasonable
and actual attorneys’ fees and costs, for the implementation of the Loan, the
collection of the indebtedness evidenced hereby and the enforcement of rights
and remedies hereunder or under the other Loan Documents, whether or not suit is
instituted; and (f) consents to all of the terms and conditions contained in
this Note, the Loan Agreement, the Deed of Trust, the Assignment of Leases and
Rents, and all other instruments now or hereafter executed evidencing or
governing all or any portion of the security or collateral for this Note and for
such Loan Agreement, or any one or more of the other Loan Documents.

 

  5.        

Delay Not A Bar.

No delay or omission on the part of Agent or the holder in exercising any right
hereunder or any right under any instrument or agreement now or hereafter
executed in connection herewith, or any agreement or instrument which is given
or may be given to secure the indebtedness evidenced hereby or by the Loan
Agreement, or any other agreement now or hereafter executed in connection
herewith or therewith shall operate as a waiver of any such right or of any
other right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed to be a bar to or waiver of the same or of any other right on
any future occasion.

 

  6.        

Partial Invalidity.

The invalidity or unenforceability of any provision hereof, of the Loan
Agreement, of the other Loan Documents, or of any other instrument, agreement or
document now or hereafter executed in connection with the Loan made pursuant
hereto and thereto shall not impair or vitiate any other provision of any of
such instruments, agreements and documents, all of which provisions shall be
enforceable to the fullest extent now or hereafter permitted by law.

 

  7.        

Compliance With Usury Laws.

All agreements among Borrower, Guarantor, Agent and Lenders are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to Agent or Lenders for the use or
the forbearance of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law. As used herein, the term “applicable law”,
shall mean the law in effect as of the date hereof, provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Note shall be governed by such new law as of its
effective date. In this regard, it is expressly agreed that it is the intent of
Borrower, Agent and

 

2



--------------------------------------------------------------------------------

Lenders in the execution, delivery and acceptance of this Note to contract in
strict compliance with the laws of the State of New York from time to time in
effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the Loan Documents or the Security Documents at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limit of such validity, and if
under or from any circumstances whatsoever Agent or Lenders should ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal balance evidenced hereby and not to the payment of interest. This
provision shall control every other provision of all agreements among Borrower,
Guarantor, Agent and Lenders.

 

  8.        

Use of Proceeds.

All proceeds of the Loan shall be used solely for the purposes more particularly
provided for and limited by the Loan Agreement.

 

  9.        

Security.

This Note is secured by the Deed of Trust and the Assignment of Leases and
Rents, each to be recorded in the real property records of Howard County,
Maryland, and which relate to the Property located on Coca Cola Drive, Howard
County, Maryland, as more particularly described in the Deed of Trust, and is
further secured by other collateral as set forth in the Loan Agreement. The
collateral for this Note may be held by Agent, on behalf of Lender and the other
Lenders.

 

  10.        

Notices.

Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.

 

  11.        

Governing Law and Consent to Jurisdiction.

 

  a.

Substantial Relationship. It is understood and agreed that all of the Loan
Documents were negotiated, executed and delivered in the State of New York,
which State the parties agree has a substantial relationship to the parties and
to the underlying transactions embodied by the Loan Documents.

 

  b.

Place of Delivery. Borrower agrees to furnish to Lender at Lender’s office in
New York, New York all further instruments, certifications and documents to be
furnished hereunder, if any.

 

  c.

Governing Law. This Note and each of the other Loan Documents shall in all
respects be governed, construed, applied and enforced in accordance with the
internal laws of the State of New York.

 

  d.

Consent to Jurisdiction. Borrower hereby consents to personal jurisdiction in
any state or Federal court located within the State of New York.

 

3



--------------------------------------------------------------------------------

  12.        

Waiver of Jury Trial.

BORROWER, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER
TO ACCEPT THIS NOTE AND MAKE THE LOAN.

 

  13.        

No Oral Change.

This Note and the other Loan Documents may only be amended, terminated, extended
or otherwise modified by a writing signed by the party against which enforcement
is sought. In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealing, or the like be effective to
amend, terminate, extend or otherwise modify this Note or any of the other Loan
Documents.

 

  14.        

Rights of Agent and Holder.

This Note and the rights and remedies provided for herein may be enforced by
Agent, the holder hereof, or any subsequent holder hereof. Wherever the context
permits each reference to the term “holder” herein shall mean and refer to
Agent, the holder hereof, or the then subsequent holder of this Note.

 

  15.        

Right to Pledge.

Lender may at any time pledge all or any portion of its rights under the Loan
Documents including any portion of this Note to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341. No such pledge or enforcement thereof shall release Lender from its
obligations under any of the Loan Documents.

 

  16.        

Replacement Note.

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon surrender and/or cancellation of such
Note, Borrower will issue, in lieu thereof, a replacement Note in the same
principal amount hereof and otherwise of like tenor.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first written above.

 

BORROWER: GGT OXFORD VENTURE MD, LLC, a Delaware limited
liability company

By:   /s/ Todd H. Jacobus Name:   Todd H. Jacobus Title:   Authorized Signatory

 

STATE OF MARYLAND

  

)

     

) ss.:

  

COUNTY OF MONTOGMERY

  

)

  

On the 24th day of June in the year 2014, before me, the undersigned, a notary
public in and for said state, personally appeared Todd H. Jacobus, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Richard V. Rowland            

Notary Public

My Commission Expires: 7/9/16

 

 

 

Signature Page to Promissory Note